DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/15/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coppa (US 11,112,622).
Regarding to claim 1, Coppa discloses, in Figures 6A and 14, an optical lens device comprising: a lens body (600a) having a first lens surface (660) and a second lens surface (635), with the first lens surface (660) provided at a first side of the lens body (600a), with the second lens surface (635) provided at a second side of the lens body (600a); an optical filter provided between the first side and the second side of the lens body (650, 655); and an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a first main absorbance area with a first absorbance peak portion and a second main absorbance area with a second absorbance peak portion (Figure 14; col. 41, lines 44-55); wherein the first main absorbance area has a first wavelength range between 420 nm and 440 nm formed as a high-energy blue UV absorbance area while the second main absorbance area has a second wavelength range between 580 nm and 610 nm (figure 14).

Regarding to claim 8, Coppa discloses, in Figures 6A and 14, an optical lens device comprising: a lens body (600a) having a first lens surface (660) and a second lens surface (635), with the first lens surface (660) provided at a first side of the lens body (600a), with the second lens surface (635) provided at a second side of the lens body (600a); an optical filter provided between the first side and the second side of the lens body (650, 655); and an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a first main absorbance area with a first absorbance peak portion and a second main absorbance area with a second absorbance peak portion (Figure 14; col. 41, lines 44-55); wherein the first absorbance peak portion has a first wavelength ranging between 420 nm and 440 nm, with the first main absorbance area formed as a high-energy blue UV absorbance area while the second main absorbance area has a second wavelength range between 580 nm and 610 nm (figure 14).
Regarding to claim 15, Coppa discloses, in Figures 6A and 14, an optical lens device comprising: a lens body (600a) having a first lens surface (660) and a second lens surface (635), with the first lens surface (660) provided at a first side of the lens body (600a), with the second lens surface (635) provided at a second side of the lens body (600a); an optical filter provided between the first side and the second side of the lens body (650, 655); and an optical absorbance portion provided in the optical filter, with the optical absorbance portion having a first main absorbance area with a first absorbance peak portion and a second main absorbance area with a second absorbance peak portion (Figure 14; col. 41, lines 44-55); wherein the first main absorbance area has a first wavelength range 26P20002USFSObetween 420 nm and 440 nm formed as a high-energy blue UV absorbance area while the second absorbance peak portion has a second wavelength ranging between 580 nm and 610 nm (figure 14).

Allowable Subject Matter
1.	Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter:  (claim 2) wherein the first main absorbance area has a first maximum absorbance with a wavelength about 432 nm; (claim 3) wherein the second absorbance peak portion has a spectral range with a second absorbance 23P20002USFSOabove 50%, 60%, 70% or 80%; (claim 4) wherein the first absorbance peak portion has a spectral range with a first absorbance above 80% or 95% or the second main absorbance area has a second maximum absorbance with a wavelength about 595 nm; (claim 5) wherein the first absorbance peak portion has the first wavelength range between 425 nm and 435 nm; (claim 6) wherein the second absorbance peak portion has the second wavelength range between 590 nm and 605 nm or between 590 nm and 600 nm; (claim 7) wherein the optical filter has at least one filter layer formed as a high-energy blue UV absorbance layer and at least one filter layer formed as a yellow-light absorbance layer; (claim9) wherein the first main absorbance area has a first maximum absorbance with a wavelength about 432 nm; (claim 10) wherein the first absorbance peak portion has a spectral range with a first absorbance above 80% or 95% or the second absorbance peak portion has a spectral range with a second absorbance above 50%, 60%, 70% or 80%; (claim 11) wherein the second main absorbance area has a second maximum absorbance with a wavelength about 595 nm; (claim 12) wherein the first 25P20002USFSOabsorbance peak portion has the first wavelength range between 425 nm and 435 nm; (claim 13) wherein the second absorbance peak portion has the second wavelength range between 590 nm and 605 nm or between 590 nm and 600 nm; (claim 16) wherein the first main absorbance area has a first maximum absorbance with a wavelength about 432 nm; (claim 17) wherein the second main absorbance area has a second maximum absorbance with a wavelength about 595 nm; (claim 18) wherein the first absorbance peak portion has a spectral range with a first absorbance above 80% or 95% or the second absorbance peak portion has a spectral range with a second absorbance above 50%, 60%, 70% or 80%; (claim 19) wherein the first absorbance peak portion has the first wavelength range between 425 nm and 435 nm; (claim 20) wherein the second absorbance peak portion has the second wavelength range between 590 nm and 605 nm or between 590 nm and 600 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872